84840: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20075: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84840


Short Caption:BARNETT (CORRY) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):71132, 71132-COA, 84747


Lower Court Case(s):Clark Co. - Eighth Judicial District - C312887Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCorry Thomas Barnett
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/09/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/09/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibits attached) (SC)22-18435




06/24/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS (SC)22-20075




07/07/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (SC)Y22-21427





Combined Case View